By the Court.
There can be no doubt. The act has *365■fixed the value of the freehold, which is to exempt a freeholder from arrest, viz. fifty pounds. If the mortgage had been in force, the question would have been, whether the freehold would be sufficient to satisfy the plaintiff’s demand, over and above the mortgage. But as the mortgage is satisfied, we have only to consider whether the defendant’s house is of the value of fifty pounds. It certainly is of that value and more. The defendant paid for it 6,600 dollars. The writ must therefore be abated.
Writ abated.